                                          Case 3:20-cv-02731-VC Document 126 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         EUREKA DIVISION

                                   7

                                   8     RACHANA DUONG, et al.,                           Case No. 20-cv-02864-RMI
                                   9                   Plaintiffs,
                                                                                          JUDICIAL REFERRAL FOR THE
                                  10             v.                                       PURPOSES OF DETERMINING
                                                                                          RELATIONSHIP
                                  11     DAVID JENNINGS, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  15   Honorable Vince Chhabria for consideration of whether the case is related to Angel de Jesus

                                  16   Zepeda-Rivas, et al. v. David Jennings, at al., Case No. 3:20-cv-02731-VC.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 8, 2020

                                  19

                                  20
                                                                                                  ROBERT M. ILLMAN
                                  21                                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
